PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HYUNDAI MOTOR COMPANY et al.
Application No. 17/038,915
Filed: 30 Sep 2020
For: OIL TEMEPERATURE INCREASING SYSTEM AND METHOD FOR ECO-FRIENDLY VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:


 
This is a decision on the petition under 37 CFR 1.59(b), filed May 5, 2022, to expunge information from the above identified application.
 
 The petition is DISMISSED.
 
Petitioner requests that (i) the Transmittal and (ii) the executed Combined Declaration and Assignment form, filed on May 2, 2022, be expunged from the above identified application. The petition submits that this document was unintentionally submitted in the above-identified application.
 
As discussed in MPEP 724.05 III, this electronically filed paper is not considered to have been submitted in the incorrect application even though the identifying information in the heading of the paper is directed toward a different application. As this paper was misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.
 
37 CFR 1.59 states in part:
 
(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 
 
(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]
 
The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in MPEP section 724.05 II. This section states that a petition may be filed under 37 CFR 1.59(b), provided that:
 
(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.
 
Petitioner has not provided evidence that requirements (A) and (C) above are satisfied. 

Regarding requirement (A), the requirement may not be possible upon a renewed petition since the issue fee has been paid.  Currently, this application is being processed for issuance and the filing of a petition does not stay issuance. See 37 CFR 1.181(f).   

Regarding requirement (C), petitioner has not made the statement that the information has not otherwise been made public

In the event that petitioner desires to supply the missing items in a renewed petition, petitioner may wish to pursue deferral of the issuance under 37 CFR 1.314 or withdrawal from issue under 37 CFR 1.313.

Further correspondence with respect to this decision should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By facsimile:		 (571) 273-8300
			Attn:  Office of Petitions

By internet:		EFS-Web 
http://portal.uspto.gov 
(for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)

 
Telephone inquiries concerning this communication should be directed to Anna Pagonakis at (571) 270-3505.


/VANITHA M ELGART/Petitions Examiner, OPET